        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,             )
                                       )
             Plaintiff,                )
                                       )
                                       )
       and                             )
                                       )
CHEYENNE RIVER SIOUX TRIBE,            )           Case No. 1:16-cv-1534-JEB
                                       )
             Plaintiff-Intervenor,     )
                                       )
             v.                        )
                                       )
U.S. ARMY CORPS OF ENGINEERS,          )
                                       )
             Defendant-Cross Defendant,)
                                       )
       and                             )
                                       )
DAKOTA ACCESS, LLP                     )
                                       )
Defendant-Intervenor-Cross-Claimant    )
                                       )

                           Motion for Leave to File Amicus Brief

       NOW COMES the Lakota People’s Law Project (LPLP) and moves this Honorable

Court to grant leave for movant to file an amicus brief in the above-captioned case.

       LPLP’s proposed brief is attached hereto as Exhibit “A.”

       The Lakota Peoples’ Law Project is a 16-year-old 501(C)(3) wholly-integrated
auxiliary Public Interest Law Office and Public Policy Center officed at 522 7th Street in
Rapid City, South Dakota. It functions under the auspices of the 40-year-old 501(C)(3)
California-incorporated Romero Institute with its home office at The Holy Cross Cathedral
Mission in Santa Cruz, California. The mission of The Lakota Peoples’ Law project is to
provide legal services to the People of The Seven Council Fires (The Great Sioux Nation) in
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 2 of 20



South Dakota and North Dakota in protection and promotion of their Treaty Rights and
their Rights, Privileges & Immunities under our American Constitution.
       LPLP files its proposed brief in support of Plaintiff’s position that the rulings of the

Court to date require vacatur of the easement at issue in this case.

       LPLP brings to the Court’s attention a legal proceeding in the D.C. Circuit that is

highly relevant to the decision before the Court. The contents and relevance of said case

are set forth in the attached proposed brief.

       No party has objected to the filing of this amicus.

       For the above and foregoing reasons, LPLP respectfully moves this Honorable Court

to grant LPLP’s motion for leave to file an amicus brief.



                                            Respectfully submitted,

                                            /s/
                                            Daniel P. Sheehan
                                            (D.C. Bar No. 233874)
                                            740 Front Street, Suite 265
                                            Santa Cruz CA 95060
                                            (831) 459-6136
                                            Attorney for Dakota People’s Law Project




                                                2
Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 3 of 20




                          EXHIBIT “A”

                  AMICUS CURIAE MEMORANDUM
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 4 of 20



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,             )
                                       )
             Plaintiff,                )
                            )          )
                                       )
       and                             )
                                       )
CHEYENNE RIVER SIOUX TRIBE,            )    Case No. 1:16-cv-1534-JEB
                                       )
             Plaintiff-Intervenor,     )
                                       )
             v.                        )
                                       )
U.S. ARMY CORPS OF ENGINEERS,          )
                                       )
             Defendant-Cross Defendant,)
                                       )
       and                             )
                                       )
DAKOTA ACCESS, LLP                     )
                                       )
Defendant-Intervenor-Cross-Claimant    )
                                       )
         MEMORANDUM OF AMICUS CURIAE LAKOTA PEOPLE’S LAW PROJECT
             IN SUPPORT OF PLAINTIFF STANDING ROCK SIOUX TRIBE’S
                                SUPPORT FOR VACATUR


                                      Daniel P. Sheehan
                                      (D.C. Bar No. 233874)
                                      740 Front Street, Suite 265
                                      Santa Cruz CA 95060
                                      (831) 459-6136
                                      Attorney for Lakota People’s Law Project

Of Counsel
Lanny Alan Sinkin (Tx. Bar 18438675
P. O. Box 944
Hilo, Hawai’I. 96721-0944
(808) 936-4428
lanny.sinkin@gmail.com




                                        1
              Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 5 of 20



                                                             TABLE OF CONTENTS

I. Introduction . . . . . . . . . . . . .                  .................................                            1

II. Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2

            A.           Based on the Court’s rulings, the easement is void
                         and the flow of oil is barred. . . . . . . . . . . . . . . . . . . . . . . . . . .             2

            B. Denying vacatur should not be
               an option in these circumstances. . . . . . . . . . . . . . . . . . . . . . . . .                        2

                         1. Under the first prong of the vacatur test,
                            vacatur is appropriate. . . . . . . . . . . . . . . . . . . . . . . . . . .                 2

                         2. Under the second prong of the vacatur test,
                            vacatur is appropriate. . . . . . . . . . . . . . . . . . . . . . . . . . . .               3

                               a. Any economic losses disruption for DAPL would be
                                  self-inflicted or market-driven. . . . . . . . . . . . . . . . . . 4

                               b. Denying vacatur will significantly increase
                                  the potential Adverse impacts to Plaintiffs. . . . . . .                                  5

                               c. The Court has no legal foundation for
                                  allowing the oil to continue flowing. . . . . . . . . . . . . .                           7

                         3. Vacatur denies Plaintiffs relief intended by Congress. . . 7

            C. Denying vacatur should be rare. . . . . . . . . . . . . . . . . . . . . . . . . . .                      11

III. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   12




                                                                                2
             Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 6 of 20




                                                          TABLE OF AUTHORITIES

Cases

Allied Signal v. U.S. Nuclear Reg Com’n, 988 F.2d 146 (D.C. Cir. 1993) . . . . . . . . . . . . . .
passim

Allegheny Defense Project, et al. v. Federal Energy Regulatory Commission,
       932 F.3d 940 (2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              passim

Clifton Power Corp. v. FERC, 294 F.3d 108, 110 (D.C. Cir. 2002) . . . . . . . . . . . . .                                                           9

Delaware Riverkeeper Network v. FERC, 857 F.3d 388 (D.C. Cir. 2017) . . . . . . . .                                                                     9

Transcontinental Gas Pipe Line Co. v. Permanent Easement for 2.14 Acres & Temp.
Easements for 3.59 Acres in Conestoga Township, Lancaster County, Pa., Tax Parcel No.
1201606900000, 2017 WL 3624250, (E. D. Pa. Aug. 23, 2017)

Regulations

15 U.S.C. § 717r(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     9, 10

Articles

“Oil supply expected to hit 9-year low after demand collapses.”
Financial Times, May 14, 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    5

“The hunt for oil storage place is on – here is how it works and why it matters”;
CNBC, April 22, 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           5

Mitch Smith and Julie Bosman, “Keystone Pipeline Leaks 210,000 Gallons of Oil in South
Dakota,” N.Y. TIMES (Nov. 16, 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        6

“Dakota Access oil pipeline eyes expansion over tribe's objections”
Reuters, November 13, 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  5




                                                                               3
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 7 of 20



                                       I.      Introduction

       Judicial review has little purpose, if the party seeking such review can be denied the

remedy that the review identifies as adequate to the circumstances.

       In this case, the Plaintiffs are seeking to stop the flow of oil through a pipeline

because that flow has the potential to cause great damage to the Plaintiffs.

       Earlier in this proceeding, the Court agreed that the Army Corps of Engineer’s

Environmental Assessment (EA) was deficient. ECF 239.

       The Court remanded the case back to the agency to cure the problems identified by

the Court. Id.

       Despite the Court’s finding of deficiencies in the EA, the Court left open the question

of whether the current flow of oil through the pipeline should be stopped and requested

briefing from the parties on the issue of vacatur. Id.

       The Court ultimately ruled that the flow of oil could continue while the agency

prepared its response to the Court’s ruling. ECF 284.

       After receiving the agency response to the remand, the Court ruled that the EA was

still deficient and remanded the case to the agency with instructions to prepare an

Environmental Impact Statement (EIS). ECF 496.

       The Court returned to the vacatur issue and requested additional briefing from the

parties on that issue again. ECF 496 at 42.

       Currently, Plaintiffs are being blocked from receiving the remedy of stopping the oil

flow, despite rulings of the Court in which Plaintiffs prevailed. The denial of vacatur to date

negates the Plaintiffs’ successful litigation of the issues and denies Plaintiffs the remedy to

which the Court agrees they are entitled.



                                               1
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 8 of 20




                                           II. Argument

       A. Based on the Court’s rulings, the easement is void and the flow of oil is barred.

       The Court raises the question “what is the status of the easement – and ultimately

the oil in the meantime.” ECF 496 at 42.

       The Court has now found that the EA prepared for the Army Corps of Engineers is

insufficient and an EIS is required.

       That ruling means that the easement was illegally granted. The easement is,

therefore, void.

       The flow of oil relied upon the granting of the easement. With the easement now

void, the flow of oil has no legal basis. The status of the oil is, therefore, that the oil is

precluded from using the pipeline.

              B. Denying vacatur should not be an option in these circumstances.

               1. Under the first prong of the vacatur test, vacatur is appropriate.

       The Court laid down its view of the law applicable to vacatur when it first found the

EA to be deficient and yet still allowed the oil to flow through the pipeline.


       The dispute over the Dakota Access Pipeline has now taken nearly as many twists
       and turns as the 1,200-mile pipeline itself. On June 14, 2017, in its third Opinion on
       the case, this Court held that the U.S. Army Corps of Engineers had failed to fully
       follow the National Environmental Protection Act when it determined that the
       pipeline would not have a significant environmental impact. Although the Court
       found that the agency had “substantially complied” with the statute, the Opinion
       identified three discrete deficiencies in the Corps’ analysis and remanded the matter
       to the agency for further evaluation. In doing so, the Court asked the parties to
       submit further briefing on the question such an action raised: what is the proper
       remedy during this remand period? Specifically, the Court must determine whether
       or not to vacate the Corps’ environmental assessment, as well as the easement
       granted to Dakota Access in reliance on that determination. Without such an
       easement, the oil cannot flow through the pipeline.



                                                  2
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 9 of 20



       The propriety of vacatur during remand is determined by a two-prong test that
       requires the Court to consider (1) the seriousness of the deficiencies in the agency
       action and (2) the disruptive consequences of vacating that prior approval. As to the
       first, the Court ultimately concludes that the three errors identified in the prior
       Opinion are not fundamental or incurable flaws in the Corps’ original analysis;
       rather, the agency has a significant possibility of justifying its prior determinations
       on remand. Although the Court finds that the equities of disruption do not tip
       sharply in Defendants’ favor on the second factor, prevailing on the first is enough
       here for them to avoid vacatur.

ECF 284 at 1-2 (emphasis in original).

       The two prong test is found in Allied Signal, 988 F.2d 146, 150-151 (D.C. Cir. (1993).

(“The decision whether to vacate depends on the seriousness of the order’s deficiencies

(and thus the extent of doubt whether the agency chose correctly) and the disruptive

consequences of an interim change that may itself be changed.” (citation omitted).

       Circumstances have radically changed since the Court’s initial treatment of the

vacatur issue. The Court has now ruled the deficiencies in the EA to be sufficient to require

an EIS. That ruling essentially found the deficiencies in the EA to be “fundamental” and

“incurable.” The EA is no longer viewed by the Court as having “substantially complied”

with NEPA requirements. The agency is no longer viewed by the Court as having “a

significant possibility of justifying its prior determinations.”

       Under these circumstances, vacatur would be appropriate under the first prong of

the test applied by the Court.

             2. Under the second prong of the vacatur test, vacatur is appropriate.

       The second prong of the vacatur test is the potential disruption caused by vacatur.

In this case, the Court earlier noted potential adverse impacts to both the Plaintiffs and

DAPL. ECF 284 at 18-22.




                                                3
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 10 of 20



                          a. Any economic losses disruption for DAPL
                          would be self-inflicted or market-driven.

       As the Court noted, “[a]lthough construction is complete and oil is flowing, Plaintiffs

are not asking for the pipeline itself, or for any existing infrastructure, to be dismantled.

(citation omitted). Instead, their concerns in this case, and the deficiencies identified in the

prior Opinion, involve the risks presented by the continued passage of oil under the Lake.”

ECF 285 at 25-26.

       In pursuing construction and operation of the pipeline while this case was pending,

DAPL took a risk that the easement would ultimately be denied.

       Dakota Access began pumping oil into the pipeline with full knowledge that
       Plaintiffs were contesting the easement allowing them to do so. By nonetheless
       proceeding with its venture, the company assumed some risk of economic
       disruption. See ECF No. 259-2 (Declaration of David Murk), ¶ 8 (stating that impact
       of vacatur would not have been severe “had DAPL not begun operations in June
       2017”).

ECF 284 at 20 (Memorandum Opinion).

       Arguably, DAPL pursued construction and operation in an attempt to foreclose

denial of the easement by the agency or the Court. Such an outcome would be manifestly

unjust and undermine the entire administrative process.

       The Court notes, moreover, that denying vacatur on the basis of alleged economic
       harm risks creating undesirable incentives for future agency actions. If projections
       of financial distress are sufficient to prevent vacatur, the Court fears that agencies
       and third parties may choose to devote as many resources as early as possible to a
       challenged project – and then claim disruption in light of such investments. Such a
       strategy is contrary to the purpose of NEPA, which seeks to ensure that the
       government “looks before it leaps.” ECF No. 269-1 (Brief of Amici Curiae of Law
       Professors and Practitioners) at 5. Finding that vacatur’s alleged financial harms are
       dispositive under the second prong of Allied-Signal may encourage agencies to
       instead act first and ask later. In sum, although the Court concludes that there is
       likely to be some economic disruption from vacatur, this factor does not weigh
       heavily in Defendants’ favor under the Allied-Signal test.

ECF 284 at 22.


                                               4
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 11 of 20




       Meanwhile, circumstances have also changed radically for the oil industry.

Production is being massively reduced. “Oil supply expected to hit 9-year low after

demand collapses.” Financial Times, May 14, 2020.

https://www.ft.com/content/ea63c5da-7b6d-4de9-bba1-0342a20c230b

       Producers are even paying to have produced oil stored because market demand

collapsed. “The hunt for oil storage place is on – here is how it works and why it matters”;

CNBC, April 22, 2020. https://www.cnbc.com/2020/04/22/oil-prices-heres-how-oil-

storage-works-and-why-capacity-matters.html1

                          b. The potential adverse impacts on Plaintiffs
                      of denying vacatur will be significantly increased.

       When evaluating the potential disruption of vacatur, the Court acknowledges that

the impact on Plaintiffs is part of that evaluation. ECF 284 at 22.

       The Court had already identified the failure to adequately consider the potential

impact of an oil spill or leak as very serious.

       Recent events have made clear, moreover, that there is a pressing need for such
       ongoing monitoring. Earlier this month, the Keystone Pipeline leaked 210,000
       gallons of oil in Marshall County, South Dakota. See Mitch Smith and Julie Bosman,


1
  Prior to the outbreak of the corona virus, Energy Transfer Partners was seeking to expand
the pipeline's capacity from more than 500,000 barrels per day to as much as 1.1 million
barrels. “Dakota Access oil pipeline eyes expansion over tribe's objections,”
 https://www.reuters.com/article/us-energy-transfer-oil-pipeline/dakota-access-oil-
pipeline-eyes-expansion-over-tribes-objections-idUSKBN1XN2IB
        Obviously any increase in the amount of oil passing through the pipeline would
increase the potential likelihood and impact of a leak or spill. The more oil flowing and the
longer the flow continues, the more at risk Plaintiffs become.
        The oversupply situation may be temporary and the expanded production may not
be realized. Prediction is difficult when the circumstances are so extraordinary and fluid.
The Court would be well served to omit the pipeline economics in a coronavirus world
from its evaluation of the second prong.



                                                  5
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 12 of 20



        Keystone Pipeline Leaks 210,000 Gallons of Oil in South Dakota, N.Y. TIMES (Nov.
        16, 2017), https://www.nytimes.com/2017/ 11/16 /us/keystone-pipeline-leaks-
        south-dakota.html. The spill occurred near the boundaries of the Lake Traverse
        Reservation, home of the Sisseton Wahpeton Oyate Tribe, thus highlighting the
        potential impact of pipeline incidents on tribal lands. Id. Although the Court is not
        suggesting that a similar leak is imminent at Lake Oahe, the fact remains that there
        is an inherent risk with any pipeline. As stated in the prior Opinion, “[T]here is no
        doubt that allowing oil to flow through the pipeline during remand risks the
        potentially disruptive effect about which the Tribes are most concerned – a spill
        under Lake Oahe.” Standing Rock IV, 2017 WL 4564714, at *10. Such incidents, the
        Court noted, “have the potential to wreak havoc on nearby communities and
        ecosystems.” Id. at *11.

ECF 304 at 3.

        The Court ultimately found the seriousness of the potential leak threat to be

sufficient to conclude that the Defendant’s analysis did not satisfy NEPA requirements. ECF

496 at 19-22.

        Because the risk is havoc, the potential disruption of Plaintiffs lives and potential

harm to the environment should be the deciding factor in the second prong of the vacatur

test.

        That conclusion is even more called for by the changed situations since the Court

last visited the vacatur issue.

        As the Court found earlier regarding the first decision to deny vacatur,

        [T]he multiple-month period of review increases the risk that a spill will occur prior
        to the new analysis and thus strengthens the Tribes’ assertion that such an incident
        could occur during the remand process.

ECF 284 at 26.

        The Court has now ordered the Defendant to prepare an EIS. ECF 496. That process

could take years, rather than months.

        Without vacatur, as acknowledged by the Court, the Plaintiffs will face an ever-

increasing risk of disaster, even though the conditions precedent to that disaster were


                                                6
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 13 of 20



created by the pipeline, not the Plaintiffs, and the Court found for the Plaintiffs in their

challenge to that risk. In this case, denying vacatur and allowing continued oil flow would

impose an impermissible burden on Plaintiffs to live under the cloud of the lawless permit.

       Given the great disparity between the potential impacts of vacatur on DAPL and the

far greater potential impacts on Plaintiffs, vacatur is an appropriate result of the second

prong test.

         c.   The Court has no legal foundation for allowing the oil to continue flowing.

       Overall, in the circumstances of this case, denying vacatur would amount to the

Court granting an easement without benefit of any valid administrative record to review.

The only authority for allowing oil to flow through the pipeline would be the Court

essentially substituting its authority for the responsibility of the agency to comply with the

law before a decision is made and exercising that authority to give the pipeline a waiver to

continue operation without any legal basis.

                    3. Vacatur denies Plaintiffs relief intended by Congress.

       NEPA requires that government agencies make their decisions based on taking a

hard look at the evidence of potential harm to the environment prior to making a decision

that could adversely impact the environment.

       If the agency did not adequately consider relevant issues, the appropriate NEPA

remedy is to vacate the decision and prevent the project at issue from going forward.

       Allied-Signal essentially amends NEPA to create an exception. The exception denies

a petitioner successfully challenging an agency decision the fruits of that success, if certain

conditions are met.




                                                7
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 14 of 20



       The Court in this case has already denied vacatur once based on the Court’s

application of the Allied-Signal exception to the standard vacatur remedy. Under the

Allied-Signal exception, Plaintiffs are being denied the remedy that NEPA mandates and the

Court agrees Plaintiffs are entitled to receive.

       The Court is now considering whether to continue denying vacatur based on

application of the Allied-Signal exception.

       This case may make the case for overturning the Allied-Signal precedent. Having

now seen the Allied-Signal case in action, there is a strong argument that the Allied-Signal

case went too far in permitting courts to deny successful plaintiffs the relief intended by

the law. For vacatur to be denied in this particular case on this particular record

fundamentally undermines the legitimacy of the Allied-Signal case.

       A similar precedent is now subject to scrutiny by an en banc panel Allegheny

Defense Project, et al. v. Federal Energy Regulatory Commission, 932 F.3d 940 (2019) En

Banc Appeal No. 17-098, April 27, 2020. Plaintiffs herein are situated similarly to Plaintiffs

in Allegheny.

       The central issue in the Allegheny case, is whether an agency can allow pipelines to

be constructed while administrative proceedings relevant to the granting of the agency

certificate at issue are still being litigated. In that case, the agency interpreted a statutory

requirement that the agency reach a decision on a certification application within 30 days

to be subject to modification by the agency repeatedly issuing “tolling” orders delaying a

rehearing of the certification issue that would produce a final decision subject to judicial

review.




                                                   8
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 15 of 20



       At the same time, those filing the application could not seek judicial review because

there was no final agency decision. That inability to seek judicial review would continue

for as long as the agency continued to issue tolling orders.

       Meanwhile, the agency allowed construction of the pipeline based on only the

agency’s decision to grant the certification application. Much like the oil flow through

DAPL now relies entirely on the Court’s “approving” the easement by withholding vacatur.

       An earlier decision set a precedent that tied the hands of the Allegheny court and

allowed the agency to flout the law. One judge found that precedent to have created a

“kafkaesque” legal situation.

       Similar issues would be raised by this Court’s allowing a continued oil flow in the

absence of a legally required EIS.

       A party wishing to challenge the Commission's issuance of a certificate of public
       convenience and necessity must file a petition for rehearing with the Commission.
       15 U.S.C. § 717r(a). Until the Commission disposes of that rehearing petition, the
       agency action is not final for purposes of judicial review. See id. § 717r(a)-(b); Clifton
       Power Corp. v. FERC, 294 F.3d 108, 110-111 (D.C. Cir. 2002). The filing and
       disposition of such a rehearing petition is thus a mandatory prerequisite to
       obtaining judicial review of the Commission's action. See Delaware Riverkeeper
       Network v. FERC, 857 F.3d 388, 399 (D.C. Cir. 2017); Clifton Power Corp., 294 F.3d at
       110-111. Congress directed that petitions for rehearing may be "deemed to have
       been denied" if the Commission has not "act[ed] upon the application for rehearing
       within thirty days after it is filed[.]" 15 U.S.C. § 717r(a).

Allegheny supra at 944.

       In late August, a Pennsylvania federal district court presiding over Transco's
       eminent domain action entered an order that declared Transco's "right to
       immediate possession of the properties in question," based on the presumed
       validity of FERC's Certificate Order. Transcontinental Gas Pipe Line Co. v. Permanent
       Easement for 2.14 Acres & Temp. Easements for 3.59 Acres in Conestoga Township,
       Lancaster County, Pa., Tax Parcel No. 1201606900000, 2017 WL 3624250, at *1, *3
       (E.D. Pa. Aug. 23, 2017) (rejecting the Homeowners' objections as "attacks on the
       FERC order itself," which "can only be challenged in front of FERC, and then in the
       United States Court of Appeals for the District of Columbia Circuit"), aff'd, 907 F.3d
       725 (3d Cir. 2018).


                                               9
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 16 of 20




Id.

       Millett, Circuit Judge, concurring:

       As for the Homeowners' due-process claim, I recognize that circuit precedent ties
       my hands. But the Commission has twisted our precedent into a Kafkaesque regime.
       Under it, the Commission can keep homeowners in seemingly endless
       administrative limbo while energy companies plow ahead seizing land and
       constructing the very pipeline that the procedurally handcuffed homeowners seek
       to stop. The Commission does so by casting aside the time limit on rehearing that
       Congress ordered —treating its decision as final-enough for the pipeline companies
       to go forward with their construction plans, but not final for the injured landowners
       to obtain judicial review. This case starkly illustrates why that is not right.

       My concern is not one of outcomes. The law and administrative record dictate who
       should win in this case, as in all Commission cases. My concern is about fair process
       and, in particular, the ability of those who are directly injured—the individuals
       whose property is taken in whole or in part by Commission order—to have their
       day in court before it is too late.

Ibid. at 948

       Circuit precedent gave the Commission the tools it has used to create this
       administrative quagmire for those who seek to challenge its decisions. In my view,
       we should put an end to it. A scheme that walls homeowners off from timely judicial
       review of the Commission's public-use determination, while allowing eminent
       domain and functionally irreversible construction to go forward, is in substantial
       tension with statutory text and runs roughshod over basic principles of fair process.

Ibid. 951.

       The Plaintiffs in this case are entitled to receive judicial relief. That relief is blocked

only by the application of the Allied-Signal precedent. That precedent also creates a

“kafkaesque regime,” Allegheny, supra at 948, in which allowing the oil to flow is “in

substantial tension with statutory text and runs roughshod over basic principles of fair

process.” Ibid. at 951.

       If vacatur is denied in this case, when the agency has violated NEPA and its failures

are incurable or when vacatur would create serious risks for the successful plaintiffs and



                                               10
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 17 of 20



minimal impacts to the recipient of the agency’s largesse, then the door for future denial of

statutorily-mandated relief will be wide open. Courts will be free to deny vacatur even

when the record before it provides no support for such a decision as is the case here.

       The oil is flowing absent any valid or even deficient EA or easement. To allow the oil

to continue flowing in these circumstances renders NEPA meaningless.

                               C. Denying vacatur should be rare.

       The rulings of the Court in this case provide an example of the range of reasons a

Court could deny vacatur that calls into question whether the standard for doing so

adequately protects the Plaintiffs interest in receiving the benefits of their successful

petition to the government.

       In the first vacatur decision, the Court focused on Allied Signal’s first prong and

found that there was a reasonable possibility that the agency could correct the deficiencies

identified by the Court and, thereby, satisfy the requirements of the law. The Court found

that the deficiencies were not “fundamental” nor “incurable.” ECF 284 at 1-2

       To grant vacatur only if the agency’s deficiencies are fundamental or incurable

would significantly expand the cases in which a Plaintiff could successfully challenge an

agency action only to have the mandates of the relevant statute ignored and relief

ultimately denied.

       The opposite should be the rule, e.g. only if the agency deficiencies in such cases are

de minimus or the adverse impacts on the non-prevailing party significantly outweigh the

adverse impacts on the prevailing party should vacatur be an option even considered. That

the prevailing party is losing an earned benefit and the non-prevailing party is receiving an

unearned benefit should be part of any balancing pursuant to the second prong.



                                              11
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 18 of 20



                                            III.    Conclusion

       In light of the Court’s ruling on the EA, a denial of vacatur based on the facts of this

case would make the Allied Signal exception to the standard vacatur remedy more the rule

than the exception.

       The Allied-Signal exception changes the entire calculus for a party considering filing

suit. Now that decision has to include a judgment as to whether the suit may succeed and

the remedy be denied anyway. That determination would be very difficult to make with

any confidence and act to frustrate potential litigants from seeking to receive the

protection for themselves and the environment mandated by NEPA or other similar

statutes.

       What if the government had told the tribes years ago that (1) they had a

constitutional right to petition the government for a redress of a grievance caused by

government actions, (2) such a petition could challenge the EA prepared by the

government as deficient in its evaluation of the threat posed to the tribes by the pipeline,

(3) if that challenge was successful, the law would call for the flow of oil to stop, and

(4) even if the challenge was successful, the government would not stop the oil flow?

Would the tribes have filed suit?

       If vacatur is denied, the tribes would now understand that litigating against the

government was meaningless and tantamount to a bait and switch designed to fool those

naïve enough to believe that the rule of law still has efficacy.

       The Court is in a position to grant Plaintiffs the remedy that they earned by pursuing

their case and that the Court agrees that they are entitled to receive.

       The Allied-Signal analysis strongly favors vacatur.



                                               12
        Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 19 of 20



        Alternatively, denying vacatur based on the application of the Allied-Signal tests to

the facts of this case would confirm that those tests are an overly-broad, court-created

exception that seriously impedes the pursuit of justice.

        Justice delayed is justice denied. In this case, justice delayed may mean catastrophe

for the Plaintiffs.

        For the above and foregoing reasons, vacatur is the appropriate decision to make at

this time.

                                            Respectfully submitted,

                                            /s/
                                            Daniel P. Sheehan
                                            (D.C. Bar No. 233874)
                                            740 Front Street, Suite 265
                                            Santa Cruz CA 95060
                                            (831) 459-6136
                                            Attorney for Dakota People’s Law Project
Of Counsel
Lanny Alan Sinkin (Tx. Bar 18438675
P. O. Box 944
Hilo, Hawai’I. 96721-0944
(808) 936-4428
lanny.sinkin@gmail.com




                                              13
       Case 1:16-cv-01534-JEB Document 529 Filed 05/20/20 Page 20 of 20




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,                 )
                                           )
              Plaintiff,                   )
                                    )
                                        )
       and                              )
                                        )
CHEYENNE RIVER SIOUX TRIBE,             )     Case No. 1:16-cv-1534-JEB
                                        )
             Plaintiff-Intervenor,      )
                                        )
             v.                         )
                                        )     Certificate of Service
U.S. ARMY CORPS OF ENGINEERS,           )
                                        )
             Defendant-Cross Defendant,)
                                        )
       and                              )
                                        )
DAKOTA ACCESS, LLP                      )
                                        )
Defendant-Intervenor-Cross-Claimant     )
                                        )
                                CERTIFICATE OF SERVICE

       I hereby certify that on this day a copy of the foregoing was duly served on the
following by filing electronically:




                                               1
        Case 1:16-cv-01534-JEB Document 529-1 Filed 05/20/20 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,                   )
                                             )
               Plaintiff,                    )
                                     )
                                        )
       and                              )
                                        )
CHEYENNE RIVER SIOUX TRIBE,             )     Case No. 1:16-cv-1534-JEB
                                        )
             Plaintiff-Intervenor,      )
                                        )
             v.                         )
                                        )     Certificate of Service
U.S. ARMY CORPS OF ENGINEERS,           )
                                        )
             Defendant-Cross Defendant,)
                                        )
       and                              )
                                        )
DAKOTA ACCESS, LLP                      )
                                        )
Defendant-Intervenor-Cross-Claimant     )
                                        )
                                CERTIFICATE OF SERVICE

      I hereby certify that on this day a copy of the Notice of Appearance for Daniel
Sheehan, Motion for Leave to File Amicus Brief with proposed brief attached as Exhibit “A,”
and proposed Order were duly served on the following by filing electronically:

Jan Hasselman
EARTHJUSTICE
810 Third Avenue
Suite 610
Seattle, WA 98104
206-343-7340
Fax: 206-343-1526
Email: jhasselman@earthjustice.org
Counsel for Plaintiff Standing Rock Sioux Tribe

Stephanie Kathleen Tsosie
EARTHJUSTICE
        Case 1:16-cv-01534-JEB Document 529-1 Filed 05/20/20 Page 2 of 5



810 Third Avenue
Suite 610
Seattle, WA 98104
206-343-7340
Fax: 206-343-1526
Email: stsosie@earthjustice.org
Counsel for Plaintiff Standing Rock Sioux Tribe

Patti A. Goldman
EARTHJUSTICE
810 Third Avenue
Suite 610
Seattle, WA 98104
(206) 343-7340
Fax: (206) 343-1526
Email: pgoldman@earthjustice.org
Counsel for Plaintiff Standing Rock Sioux Tribe

Jeffrey S. Rasmussen
FREDERICKS PEEBLES & MORGAN LLP
1900 Plaza Drive
Louisville, CO 80027
(303)-673-9600
Fax: (303)-673-9155
Email: jrasmussen@ndnlaw.com
Counsel for Plaintiff Yankton Sioux Tribe and
Plaintiff Robert Flying Hawk

Jennifer S. Baker
FREDERICKS PEEBLES & MORGAN LLP
1900 Plaza Drive
Louisville, CO 80027
(303) 673-9600
Fax: (303) 673-9600
Email: jbaker@ndnlaw.com
Counsel for Plaintiff Yankton Sioux Tribe and
Plaintiff Robert Flying Hawk

Patricia Ann Marks
FREDERICKS PEEBLES & PATTERSON LLP
401 9th Street, NW
Suite 700
Washington, DC 20004
(202) 450-4887


                                                  2
        Case 1:16-cv-01534-JEB Document 529-1 Filed 05/20/20 Page 3 of 5



Fax: (202) 450-5106
Counsel for Yankton Sioux Tribe and
Plaintiff Robert Flying Hawk

Michael L. Roy
HOBBS, STRAUS, DEAN & WALKER, LLP
1899 L Street, NW
Suite 1200
Washington, DC 20036
(202) 822-8282
Fax: (202) 296-8834
Email: mroy@hobbsstraus.com
Counsel for Plaintiff Oglala Sioux Tribe

Nicole E. Ducheneaux
Big Fire Law & Policy Group LLP
1404 Fort Crook Road South
Bellevue, NE 68005
United Sta
531-466-8725
Email: nducheneaux@bigfirelaw.com
Counsel for Plaintiff Oglala Sioux Tribe and
Intervenor Plaintiff Steve Vance

Tracey A. Zephier
Cheyenne River Sioux Tribe Attorney General
PO Box 590
Eagle Butte, SD 57625
(605) 964-6686
Fax: (605) 964-1160
Counsel for Intervenor Plaintiff Cheyenne River Sioux Tribe

Matthew M. Marinelli
U.S. DEPARTMENT OF JUSTICE
Environment and Natural Resources Division
P.O. Box 7611
Ben Franklin Station
Washington, DC 20044
(202) 305-0293
Fax: (202) 353-2021
Email: Matthew.Marinelli@usdoj.gov
Counsel for Defendant U.S. Army Corps of Engineers

Reuben S. Schifman


                                               3
       Case 1:16-cv-01534-JEB Document 529-1 Filed 05/20/20 Page 4 of 5



DEPARTMENT OF JUSTICE
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044
(202) 305-4224
Email: reuben.schifman@usdoj.gov
Counsel for Defendant U.S. Army Corps of Engineers

Brian Matthew Collins
U.S. DEPARTMENT OF JUSTICE
ENRD
P.O. Box 7611
Washington, DC 20044
(202) 305-0428
Fax: (202) 305-0506
Email: brian.m.collins@usdoj.gov
Counsel for Defendant U.S. Army Corps of Engineers

Erica M. Zilioli
U.S. DEPARTMENT OF JUSTICE
Envionment & Natural Resources Division
P.O. Box 7611
Washington, DC 20044
(202) 514-6390
Fax: (202) 514-8865
Email: erica.zilioli@usdoj.gov
Counsel for Defendant U.S. Army Corps of Engineers

Kimberly Hope Caine
NORTON ROSE FULBRIGHT US LLP
799 9th Street, NW
Suite 1000
Washington, DC 20001
(202) 662-0394
Fax: (202) 662-4643
Email: kim.caine@nortonrosefulbright.com
Counsel for Intervenor Defendant Dakota Access LLC

David Debold
GIBSON, DUNN & CRUTCHER, LLP
1050 Connecticut Avenue, NW
Suite 300
Washington, DC 20036-5306


                                             4
       Case 1:16-cv-01534-JEB Document 529-1 Filed 05/20/20 Page 5 of 5



(202) 955-8551
Fax: (202) 530-9682
Counsel for Intervenor Defendant Dakota Access LLC

Miguel A. Estrada
GIBSON, DUNN & CRUTCHER, LLP
1050 Connecticut Avenue, NW
Suite 300
Washington, DC 20036-5306
(202) 955-8257
Fax: (202) 530-9616
Email: mestrada@gibsondunn.com
Email: ddebold@gibsondunn.com
Counsel for Intervenor Defendant Dakota Access LLC

Robert D. Comer
NORTON ROSE FULBRIGHT US LLP
1200 17th Street
Suite 1000
Denver, CO 80202
(303) 801-2700
Fax: (393) 801-2777
Email: bob.comer@nortonrosefulbright.com
Counsel for Intervenor Defendant Dakota Access LLC

William S. Scherman
GIBSON, DUNN & CRUTCHER, LLP
1050 Connecticut Avenue, NW
Suite 300
Washington, DC 20036-5306
(202) 887-3510
Fax: (202) 530-9557
Email: wscherman@gibsondunn.com
Counsel for Intervenor Defendant Dakota Access LLC

Dated: Santa Cruz, California, May 19, 2020




                                              ___________________________________
                                              Daniel P. Sheehan




                                                5
Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 1 of 17




                           EXHIBIT “A”

                   AMICUS CURIAE MEMORANDUM
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 2 of 17



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,             )
                                       )
             Plaintiff,                )
                                       )
                                       )
       and                             )
                                       )
CHEYENNE RIVER SIOUX TRIBE,            )    Case No. 1:16-cv-1534-JEB
                                       )
             Plaintiff-Intervenor,     )
                                       )
             v.                        )
                                       )
U.S. ARMY CORPS OF ENGINEERS,          )
                                       )
             Defendant-Cross Defendant,)
                                       )
       and                             )
                                       )
DAKOTA ACCESS, LLP                     )
                                       )
Defendant-Intervenor-Cross-Claimant    )
                                       )
         MEMORANDUM OF AMICUS CURIAE LAKOTA PEOPLE’S LAW PROJECT
             IN SUPPORT OF PLAINTIFF STANDING ROCK SIOUX TRIBE’S
                                SUPPORT FOR VACATUR


                                       Daniel P. Sheehan
                                       (D.C. Bar No. 233874)
                                       455 Henry Cowell Drive
                                       Santa Cruz, California 95060
                                       (831) 459-6136
                                       Attorney for Lakota People’s Law Project

Of Counsel
Lanny Alan Sinkin (Tx. Bar 18438675)
P. O. Box 944
Hilo, Hawai’i. 96721-0944
(808) 936-4428
lanny.sinkin@gmail.com




                                         1
            Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 3 of 17



                                                             TABLE OF CONTENTS

I. Introduction . . . . . . . . . . . . .                  .................................                            1

II. Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2

            A.           Based on the Court’s rulings, the easement is void
                         and the flow of oil is barred. . . . . . . . . . . . . . . . . . . . . . . . . . .             2

            B. Denying vacatur should not be
               an option in these circumstances. . . . . . . . . . . . . . . . . . . . . . . . .                        2

                         1. Under the first prong of the vacatur test,
                            vacatur is appropriate. . . . . . . . . . . . . . . . . . . . . . . . . . .                 2

                         2. Under the second prong of the vacatur test,
                            vacatur is appropriate. . . . . . . . . . . . . . . . . . . . . . . . . . . .               3

                               a. Any economic losses disruption for DAPL would be
                                  self-inflicted or market-driven. . . . . . . . . . . . . . . . . . 4

                               b. Denying vacatur will significantly increase
                                  the potential Adverse impacts to Plaintiffs. . . . . . .                                  5

                               c. The Court has no legal foundation for
                                  allowing the oil to continue flowing. . . . . . . . . . . . . .                           7

                         3. Vacatur denies Plaintiffs relief intended by Congress. . . 7

            C. Denying vacatur should be rare. . . . . . . . . . . . . . . . . . . . . . . . . . .                      11

III. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   12




                                                                                2
            Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 4 of 17




                                                          TABLE OF AUTHORITIES

Cases

Allied Signal v. U.S. Nuclear Reg Com’n, 988 F.2d 146 (D.C. Cir. 1993) . . . . . . . . . . . . . .
passim

Allegheny Defense Project, et al. v. Federal Energy Regulatory Commission,
       932 F.3d 940 (2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   passim

Clifton Power Corp. v. FERC, 294 F.3d 108, 110 (D.C. Cir. 2002) . . . . . . . . . . . . .                                                            9

Delaware Riverkeeper Network v. FERC, 857 F.3d 388 (D.C. Cir. 2017) . . . . . . . .                                                                   9

Transcontinental Gas Pipe Line Co. v. Permanent Easement for 2.14 Acres & Temp.
Easements for 3.59 Acres in Conestoga Township, Lancaster County, Pa., Tax Parcel No.
1201606900000, 2017 WL 3624250, (E. D. Pa. Aug. 23, 2017)

Regulations

15 U.S.C. § 717r(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     9, 10

Articles

“Oil supply expected to hit 9-year low after demand collapses.”
Financial Times, May 14, 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  5

“The hunt for oil storage place is on – here is how it works and why it matters”;
CNBC, April 22, 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5

Mitch Smith and Julie Bosman, “Keystone Pipeline Leaks 210,000 Gallons of Oil in South
Dakota,” N.Y. TIMES (Nov. 16, 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      6

“Dakota Access oil pipeline eyes expansion over tribe's objections”
Reuters, November 13, 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                5




                                                                               3
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 5 of 17



                                        I.     Introduction

       Judicial review has little purpose, if the party seeking such review can be denied the

remedy that the review identifies as adequate to the circumstances.

       In this case, the Plaintiffs are seeking to stop the flow of oil through a pipeline

because that flow has the potential to cause great damage to the Plaintiffs.

       Earlier in this proceeding, the Court agreed that the Army Corps of Engineer’s

Environmental Assessment (EA) was deficient. ECF 239.

       The Court remanded the case back to the agency to cure the problems identified by

the Court. Id.

       Despite the Court’s finding of deficiencies in the EA, the Court left open the question

of whether the current flow of oil through the pipeline should be stopped and requested

briefing from the parties on the issue of vacatur. Id.

       The Court ultimately ruled that the flow of oil could continue while the agency

prepared its response to the Court’s ruling. ECF 284 (Memorandum Opinion).

       After receiving the agency response to the remand, the Court ruled that the EA was

still deficient and remanded the case to the agency with instructions to prepare an

Environmental Impact Statement (EIS). ECF 496 (Memorandum Opinion).

       The Court returned to the vacatur issue and requested additional briefing from the

parties on that issue again. Ibid. at 42.

       Currently, Plaintiffs are being blocked from receiving the remedy of stopping the oil

flow, despite rulings of the Court in which Plaintiffs prevailed. The denial of vacatur to date

negates the Plaintiffs’ successful litigation of the issues and denies Plaintiffs the remedy to

which the Court agrees they are entitled.



                                               1
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 6 of 17




                                           II. Argument

       A. Based on the Court’s rulings, the easement is void and the flow of oil is barred.

       The Court raises the question “what is the status of the easement – and ultimately

the oil in the meantime.” Id.

       The Court has now found that the EA prepared for the Army Corps of Engineers is

insufficient and an EIS is required.

       That ruling means that the easement was illegally granted. The easement is,

therefore, void.

       The flow of oil relied upon the granting of the easement. With the easement now

void, the flow of oil has no legal basis. The status of the oil is, therefore, that the oil is

precluded from using the pipeline.

              B. Denying vacatur should not be an option in these circumstances.

               1. Under the first prong of the vacatur test, vacatur is appropriate.

       The Court laid down its view of the law applicable to vacatur when it first found the

EA to be deficient and yet still allowed the oil to flow through the pipeline.


       The dispute over the Dakota Access Pipeline has now taken nearly as many twists
       and turns as the 1,200-mile pipeline itself. On June 14, 2017, in its third Opinion on
       the case, this Court held that the U.S. Army Corps of Engineers had failed to fully
       follow the National Environmental Protection Act when it determined that the
       pipeline would not have a significant environmental impact. Although the Court
       found that the agency had “substantially complied” with the statute, the Opinion
       identified three discrete deficiencies in the Corps’ analysis and remanded the matter
       to the agency for further evaluation. In doing so, the Court asked the parties to
       submit further briefing on the question such an action raised: what is the proper
       remedy during this remand period? Specifically, the Court must determine whether
       or not to vacate the Corps’ environmental assessment, as well as the easement
       granted to Dakota Access in reliance on that determination. Without such an
       easement, the oil cannot flow through the pipeline.



                                                  2
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 7 of 17



       The propriety of vacatur during remand is determined by a two-prong test that
       requires the Court to consider (1) the seriousness of the deficiencies in the agency
       action and (2) the disruptive consequences of vacating that prior approval. As to the
       first, the Court ultimately concludes that the three errors identified in the prior
       Opinion are not fundamental or incurable flaws in the Corps’ original analysis;
       rather, the agency has a significant possibility of justifying its prior determinations
       on remand. Although the Court finds that the equities of disruption do not tip
       sharply in Defendants’ favor on the second factor, prevailing on the first is enough
       here for them to avoid vacatur.

ECF 284 (Memorandum and Opinion) at 1-2 (emphasis in original).

       The two prong test is found in Allied Signal v. U.S. Nuclear Reg Com’n, 988 F.2d 146,

150-151 (D.C. Cir. (1993). (“The decision whether to vacate depends on the seriousness of

the order’s deficiencies (and thus the extent of doubt whether the agency chose correctly)

and the disruptive consequences of an interim change that may itself be changed.” (citation

omitted).

       Circumstances have radically changed since the Court’s initial treatment of the

vacatur issue. The Court has now ruled the deficiencies in the EA to be sufficient to require

an EIS. That ruling essentially found the deficiencies in the EA to be “fundamental” and

“incurable.” The EA is no longer viewed by the Court as having “substantially complied”

with NEPA requirements. The agency is no longer viewed by the Court as having “a

significant possibility of justifying its prior determinations.”

       Under these circumstances, vacatur would be appropriate under the first prong of

the test applied by the Court.

             2. Under the second prong of the vacatur test, vacatur is appropriate.

       The second prong of the vacatur test is the potential disruption caused by vacatur.

In this case, the Court earlier noted potential adverse impacts to both the Plaintiffs and

DAPL. ECF 284 at 18-22.



                                                3
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 8 of 17




                          a. Any economic losses disruption for DAPL
                          would be self-inflicted or market-driven.

       As the Court noted, “[a]lthough construction is complete and oil is flowing, Plaintiffs

are not asking for the pipeline itself, or for any existing infrastructure, to be dismantled.

(citation omitted). Instead, their concerns in this case, and the deficiencies identified in the

prior Opinion, involve the risks presented by the continued passage of oil under the Lake.”

ECF 284 at 25-26.

       In pursuing construction and operation of the pipeline while this case was pending,

DAPL took a risk that the easement would ultimately be denied.

       Dakota Access began pumping oil into the pipeline with full knowledge that
       Plaintiffs were contesting the easement allowing them to do so. By nonetheless
       proceeding with its venture, the company assumed some risk of economic
       disruption. See ECF No. 259-2 (Declaration of David Murk), ¶ 8 (stating that impact
       of vacatur would not have been severe “had DAPL not begun operations in June
       2017”).

ECF 284 at 20 (Memorandum Opinion).

       Arguably, DAPL pursued construction and operation in an attempt to foreclose

denial of the easement by the agency or the Court. Such an outcome would be manifestly

unjust and undermine the entire administrative process.

       The Court notes, moreover, that denying vacatur on the basis of alleged economic
       harm risks creating undesirable incentives for future agency actions. If projections
       of financial distress are sufficient to prevent vacatur, the Court fears that agencies
       and third parties may choose to devote as many resources as early as possible to a
       challenged project – and then claim disruption in light of such investments. Such a
       strategy is contrary to the purpose of NEPA, which seeks to ensure that the
       government “looks before it leaps.” ECF No. 269-1 (Brief of Amici Curiae of Law
       Professors and Practitioners) at 5. Finding that vacatur’s alleged financial harms are
       dispositive under the second prong of Allied-Signal may encourage agencies to
       instead act first and ask later. In sum, although the Court concludes that there is
       likely to be some economic disruption from vacatur, this factor does not weigh
       heavily in Defendants’ favor under the Allied-Signal test.


                                               4
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 9 of 17




ECF 284 at 22.

       Meanwhile, circumstances have also changed radically for the oil industry.

Production is being massively reduced. “Oil supply expected to hit 9-year low after

demand collapses.” Financial Times, May 14, 2020.

https://www.ft.com/content/ea63c5da-7b6d-4de9-bba1-0342a20c230b

       Producers are even paying to have produced oil stored because market demand

collapsed. “The hunt for oil storage place is on – here is how it works and why it matters”;

CNBC, April 22, 2020. https://www.cnbc.com/2020/04/22/oil-prices-heres-how-oil-

storage-works-and-why-capacity-matters.html1

                          b. The potential adverse impacts on Plaintiffs
                      of denying vacatur will be significantly increased.

       When evaluating the potential disruption of vacatur, the Court acknowledges that

the impact on Plaintiffs is part of that evaluation. ECF 284 at 22.

       The Court had already identified the failure to adequately consider the potential

impact of an oil spill or leak as very serious.




1
  Prior to the outbreak of the corona virus, Energy Transfer Partners was seeking to expand
the pipeline's capacity from more than 500,000 barrels per day to as much as 1.1 million
barrels. “Dakota Access oil pipeline eyes expansion over tribe's objections,”
 https://www.reuters.com/article/us-energy-transfer-oil-pipeline/dakota-access-oil-
pipeline-eyes-expansion-over-tribes-objections-idUSKBN1XN2IB
        Obviously any increase in the amount of oil passing through the pipeline would
increase the potential likelihood and impact of a leak or spill. The more oil flowing and the
longer the flow continues, the more at risk Plaintiffs become.
        The oversupply situation may be temporary and the expanded production may not
be realized. Prediction is difficult when the circumstances are so extraordinary and fluid.
The Court would be well served to omit the pipeline economics in a coronavirus world
from its evaluation of the second prong.



                                                  5
        Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 10 of 17



        Recent events have made clear, moreover, that there is a pressing need for such
        ongoing monitoring. Earlier this month, the Keystone Pipeline leaked 210,000
        gallons of oil in Marshall County, South Dakota. See Mitch Smith and Julie Bosman,
        Keystone Pipeline Leaks 210,000 Gallons of Oil in South Dakota, N.Y. TIMES (Nov.
        16, 2017), https://www.nytimes.com/2017/ 11/16 /us/keystone-pipeline-leaks-
        south-dakota.html. The spill occurred near the boundaries of the Lake Traverse
        Reservation, home of the Sisseton Wahpeton Oyate Tribe, thus highlighting the
        potential impact of pipeline incidents on tribal lands. Id. Although the Court is not
        suggesting that a similar leak is imminent at Lake Oahe, the fact remains that there
        is an inherent risk with any pipeline. As stated in the prior Opinion, “[T]here is no
        doubt that allowing oil to flow through the pipeline during remand risks the
        potentially disruptive effect about which the Tribes are most concerned – a spill
        under Lake Oahe.” Standing Rock IV, 2017 WL 4564714, at *10. Such incidents, the
        Court noted, “have the potential to wreak havoc on nearby communities and
        ecosystems.” Id. at *11.

ECF 304 (Memorandum and Opinion) at 3.

        The Court ultimately found the seriousness of the potential leak threat to be

sufficient to conclude that the Defendant’s analysis did not satisfy NEPA requirements. ECF

496 (Memorandum and Opinion) at 19-22.

        Because the risk is havoc, the potential disruption of Plaintiffs lives and potential

harm to the environment should be the deciding factor in the second prong of the vacatur

test.

        That conclusion is even more called for by the changed situations since the Court

last visited the vacatur issue.

        As the Court found earlier regarding the first decision to deny vacatur,

        [T]he multiple-month period of review increases the risk that a spill will occur prior
        to the new analysis and thus strengthens the Tribes’ assertion that such an incident
        could occur during the remand process.

ECF 284 at 26.

        The Court has now ordered the Defendant to prepare an EIS. ECF 496. That process

could take years, rather than months.



                                                6
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 11 of 17



       Without vacatur, as acknowledged by the Court, the Plaintiffs will face an ever-

increasing risk of disaster, even though the conditions precedent to that disaster were

created by the pipeline, not the Plaintiffs, and the Court found for the Plaintiffs in their

challenge to that risk. In this case, denying vacatur and allowing continued oil flow would

impose an impermissible burden on Plaintiffs to live under the cloud of the lawless permit.

       Given the great disparity between the potential impacts of vacatur on DAPL and the

far greater potential impacts on Plaintiffs, vacatur is an appropriate result of the second

prong test.

         c.   The Court has no legal foundation for allowing the oil to continue flowing.

       Overall, in the circumstances of this case, denying vacatur would amount to the

Court granting an easement without benefit of any valid administrative record to review.

The only authority for allowing oil to flow through the pipeline would be the Court

essentially substituting its authority for the responsibility of the agency to comply with the

law before a decision is made and exercising that authority to give the pipeline a waiver to

continue operation without any legal basis.

                    3. Vacatur denies Plaintiffs relief intended by Congress.

       NEPA requires that government agencies make their decisions based on taking a

hard look at the evidence of potential harm to the environment prior to making a decision

that could adversely impact the environment.

       If the agency did not adequately consider relevant issues, the appropriate NEPA

remedy is to vacate the decision and prevent the project at issue from going forward.




                                                7
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 12 of 17



       Allied-Signal essentially amends NEPA to create an exception. The exception denies

a petitioner successfully challenging an agency decision the fruits of that success, if certain

conditions are met.

       The Court in this case has already denied vacatur once based on the Court’s

application of the Allied-Signal exception to the standard vacatur remedy. Under the

Allied-Signal exception, Plaintiffs are being denied the remedy that NEPA mandates and the

Court agrees Plaintiffs are entitled to receive.

       The Court is now considering whether to continue denying vacatur based on

application of the Allied-Signal exception.

       This case may make the case for overturning the Allied-Signal precedent. Having

now seen the Allied-Signal case in action, there is a strong argument that the Allied-Signal

case went too far in permitting courts to deny successful plaintiffs the relief intended by

the law. For vacatur to be denied in this particular case on this particular record

fundamentally undermines the legitimacy of the Allied-Signal case.

       A similar precedent is now subject to scrutiny by an en banc panel Allegheny

Defense Project, et al. v. Federal Energy Regulatory Commission, 932 F.3d 940 (2019) En

Banc Appeal No. 17-098, April 27, 2020. Plaintiffs herein are situated similarly to Plaintiffs

in Allegheny.

       The central issue in the Allegheny case, is whether an agency can allow pipelines to

be constructed while administrative proceedings relevant to the granting of the agency

certificate at issue are still being litigated. In that case, the agency interpreted a statutory

requirement that the agency reach a decision on a certification application within 30 days

to be subject to modification by the agency repeatedly issuing “tolling” orders delaying a



                                                   8
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 13 of 17



rehearing of the certification issue that would produce a final decision subject to judicial

review.

       At the same time, those filing the application could not seek judicial review because

there was no final agency decision. That inability to seek judicial review would continue

for as long as the agency continued to issue tolling orders.

       Meanwhile, the agency allowed construction of the pipeline based on only the

agency’s decision to grant the certification application. Much like the oil flow through

DAPL now relies entirely on the Court’s “approving” the easement by withholding vacatur.

       An earlier decision set a precedent that tied the hands of the Allegheny court and

allowed the agency to flout the law. One judge found that precedent to have created a

“kafkaesque” legal situation.

       Similar issues would be raised by this Court’s allowing a continued oil flow in the

absence of a legally required EIS.

       A party wishing to challenge the Commission's issuance of a certificate of public
       convenience and necessity must file a petition for rehearing with the Commission.
       15 U.S.C. § 717r(a). Until the Commission disposes of that rehearing petition, the
       agency action is not final for purposes of judicial review. See id. § 717r(a)-(b); Clifton
       Power Corp. v. FERC, 294 F.3d 108, 110-111 (D.C. Cir. 2002). The filing and
       disposition of such a rehearing petition is thus a mandatory prerequisite to
       obtaining judicial review of the Commission's action. See Delaware Riverkeeper
       Network v. FERC, 857 F.3d 388, 399 (D.C. Cir. 2017); Clifton Power Corp., 294 F.3d at
       110-111. Congress directed that petitions for rehearing may be "deemed to have
       been denied" if the Commission has not "act[ed] upon the application for rehearing
       within thirty days after it is filed[.]" 15 U.S.C. § 717r(a).

Allegheny supra at 944.

       In late August, a Pennsylvania federal district court presiding over Transco's
       eminent domain action entered an order that declared Transco's "right to
       immediate possession of the properties in question," based on the presumed
       validity of FERC's Certificate Order. Transcontinental Gas Pipe Line Co. v. Permanent
       Easement for 2.14 Acres & Temp. Easements for 3.59 Acres in Conestoga Township,
       Lancaster County, Pa., Tax Parcel No. 1201606900000, 2017 WL 3624250, at *1, *3


                                               9
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 14 of 17



       (E.D. Pa. Aug. 23, 2017) (rejecting the Homeowners' objections as "attacks on the
       FERC order itself," which "can only be challenged in front of FERC, and then in the
       United States Court of Appeals for the District of Columbia Circuit"), aff'd, 907 F.3d
       725 (3d Cir. 2018).

Id.

       Millett, Circuit Judge, concurring:

       As for the Homeowners' due-process claim, I recognize that circuit precedent ties
       my hands. But the Commission has twisted our precedent into a Kafkaesque regime.
       Under it, the Commission can keep homeowners in seemingly endless
       administrative limbo while energy companies plow ahead seizing land and
       constructing the very pipeline that the procedurally handcuffed homeowners seek
       to stop. The Commission does so by casting aside the time limit on rehearing that
       Congress ordered —treating its decision as final-enough for the pipeline companies
       to go forward with their construction plans, but not final for the injured landowners
       to obtain judicial review. This case starkly illustrates why that is not right.

       My concern is not one of outcomes. The law and administrative record dictate who
       should win in this case, as in all Commission cases. My concern is about fair process
       and, in particular, the ability of those who are directly injured—the individuals
       whose property is taken in whole or in part by Commission order—to have their
       day in court before it is too late.

Ibid. at 948

       Circuit precedent gave the Commission the tools it has used to create this
       administrative quagmire for those who seek to challenge its decisions. In my view,
       we should put an end to it. A scheme that walls homeowners off from timely judicial
       review of the Commission's public-use determination, while allowing eminent
       domain and functionally irreversible construction to go forward, is in substantial
       tension with statutory text and runs roughshod over basic principles of fair process.

Ibid. 951.

       The Plaintiffs in this case are entitled to receive judicial relief. That relief is blocked

only by the application of the Allied-Signal precedent. That precedent also creates a

“kafkaesque regime,” Allegheny, supra at 948, in which allowing the oil to flow is “in

substantial tension with statutory text and runs roughshod over basic principles of fair

process.” Ibid. at 951.



                                               10
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 15 of 17



       If vacatur is denied in this case, when the agency has violated NEPA and its failures

are incurable or when vacatur would create serious risks for the successful plaintiffs and

minimal impacts to the recipient of the agency’s largesse, then the door for future denial of

statutorily-mandated relief will be wide open. Courts will be free to deny vacatur even

when the record before it provides no support for such a decision as is the case here.

       The oil is flowing absent any valid or even deficient EA or easement. To allow the oil

to continue flowing in these circumstances renders NEPA meaningless.

                               C. Denying vacatur should be rare.

       The rulings of the Court in this case provide an example of the range of reasons a

Court could deny vacatur that calls into question whether the standard for doing so

adequately protects the Plaintiffs interest in receiving the benefits of their successful

petition to the government.

       In the first vacatur decision, the Court focused on Allied Signal’s first prong and

found that there was a reasonable possibility that the agency could correct the deficiencies

identified by the Court and, thereby, satisfy the requirements of the law. The Court found

that the deficiencies were not “fundamental” nor “incurable.” ECF 284 at 1-2

       To grant vacatur only if the agency’s deficiencies are fundamental or incurable

would significantly expand the cases in which a Plaintiff could successfully challenge an

agency action only to have the mandates of the relevant statute ignored and relief

ultimately denied.

       The opposite should be the rule, e.g. only if the agency deficiencies in such cases are

de minimus or the adverse impacts on the non-prevailing party significantly outweigh the

adverse impacts on the prevailing party should vacatur be an option even considered. That



                                              11
      Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 16 of 17



the prevailing party is losing an earned benefit and the non-prevailing party is receiving an

unearned benefit should be part of any balancing pursuant to the second prong.


                                            III.    Conclusion

       In light of the Court’s ruling on the EA, a denial of vacatur based on the facts of this

case would make the Allied Signal exception to the standard vacatur remedy more the rule

than the exception.

       The Allied-Signal exception changes the entire calculus for a party considering filing

suit. Now that decision has to include a judgment as to whether the suit may succeed and

the remedy be denied anyway. That determination would be very difficult to make with

any confidence and act to frustrate potential litigants from seeking to receive the

protection for themselves and the environment mandated by NEPA or other similar

statutes.

       What if the government had told the tribes years ago that (1) they had a

constitutional right to petition the government for a redress of a grievance caused by

government actions, (2) such a petition could challenge the EA prepared by the

government as deficient in its evaluation of the threat posed to the tribes by the pipeline,

(3) if that challenge was successful, the law would call for the flow of oil to stop, and

(4) even if the challenge was successful, the government would not stop the oil flow?

Would the tribes have filed suit?

       If vacatur is denied, the tribes would now understand that litigating against the

government was meaningless and tantamount to a bait and switch designed to fool those

naïve enough to believe that the rule of law still has efficacy.




                                               12
       Case 1:16-cv-01534-JEB Document 529-2 Filed 05/20/20 Page 17 of 17



        The Court is in a position to grant Plaintiffs the remedy that they earned by pursuing

their case and that the Court agrees that they are entitled to receive.

        The Allied-Signal analysis strongly favors vacatur.

        Alternatively, denying vacatur based on the application of the Allied-Signal tests to

the facts of this case would confirm that those tests are an overly-broad, court-created

exception that seriously impedes the pursuit of justice.

        Justice delayed is justice denied. In this case, justice delayed may mean catastrophe

for the Plaintiffs.

        For the above and foregoing reasons, vacatur is the appropriate decision to make at

this time.

                                            Respectfully submitted,

Dated: Santa Cruz, California, May 20, 2020




                                            Daniel P. Sheehan
                                            (D.C. Bar No. 233874)
                                            455 Henry Cowell Drive
                                            Santa Cruz, California 95060
                                            (831) 459-6136
                                            Attorney for Lakota People’s Law Project




                                              13
    Case 1:16-cv-01534-JEB Document 529-3 Filed 05/20/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,             )  Case No. 1:16-cv-1534-JEB
                                       )  Consolidated with 1:16-cv-0176
             Plaintiff,                )  and 1:17-cv-00267
                                       )
       and                             )
                                       )
CHEYENNE RIVER SIOUX TRIBE,            )
                                       )
             Plaintiff-Intervenor,     )
                                       )
             v.                        )
                                       )
U.S. ARMY CORPS OF ENGINEERS,          )
                                       )
             Defendant-Cross Defendant,)
                                       )
       and                             )
                                       )
DAKOTA ACCESS, LLP                     )
                                       )
Defendant-Intervenor-Cross-Claimant    )
                                       )
    ORDER GRANTING THE LAKOTA PEOPLE’S LAW PROJECT’S MOTION FOR
 LEAVE TO FILE BRIEF MEMORANDUM IN SUPPORT OF PLAINTIFF STANDING
                 ROCK SIOUX TRIBE’S SUPPORT FOR VACATUR

       This Matter Having Come Before This Court On The Lakota People’s Law

Project’s Motion For Leave To File Amicus Curiae Brief In Support Of Plaintiff

Standing Rock Sioux Tribe’s Support for Vacatur, and this Court having reviewed the

motion and being otherwise advised,

       IT IS ORDERED that the motion is granted, and




                                          1
    Case 1:16-cv-01534-JEB Document 529-3 Filed 05/20/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Clerk of the Court shall file the submitted

Memorandum of Amicus Curiae Lakota People’s Law Project in Support of Vacatur.

DATED this ______________ day of ____________________________, 2020

                                             ____________________________________________
                                             Honorable James E. Boasberg
                                             United States District Judge




                                            2
